MAINE SUPREME JUDICIAL COURT                                         Reporter of Decisions
Decision:  2017 ME 86
Docket:    Yor-15-564
Argued:    June 10, 2016
Decided:   May 9, 2017
Corrected: August 24, 2017

Panel:      SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HUMPHREY, JJ.
Majority:   SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, and HUMPHREY, JJ.
Dissent:    JABAR, J.



                                NORMAN GAUDETTE

                                           v.

                                  TERRY M. DAVIS


GORMAN, J.

       [¶1] Terry M. Davis appeals from an order of the Superior Court (York

County, O’Neil, J.) denying his special motion to dismiss, pursuant to 14 M.R.S.

§ 556 (2016), a complaint filed against him by Norman Gaudette. Davis

contends that the court erred by allowing the lawsuit to move forward

because 14 M.R.S. § 556, Maine’s anti-SLAPP (“Strategic Lawsuit Against

Public Participation”) statute, requires that the complaint be dismissed.

Because we clarify the process for the handling of these special motions, we

vacate the judgment and remand the matter to the trial court.
                                                                                                 2

                                      I. BACKGROUND

       [¶2]     On June 1, 2015, Gaudette instituted a lawsuit against Davis

alleging that, from 1990 to 1991, when both worked for the Biddeford Police

Department, Gaudette was investigated for alleged sexual abuse, and that

when those allegations recently resurfaced, Davis made various statements

inculpating Gaudette and suggesting a cover-up by an Assistant Attorney

General. By amended complaint, Gaudette asserted six counts against Davis:

(I) defamation as to statements Davis made to a reporter that were published

in a local newspaper; (II) defamation as to a letter written by Davis and read

aloud at a public forum and submitted to State officials; (III) intentional

infliction of emotional distress; (IV) negligent infliction of emotional distress;

(V) violation of the Criminal History Record Information Act, 16 M.R.S.

§§ 701-710 (2014),1 and the Intelligence and Investigative Record

Information Act, 16 M.R.S. §§ 801-809 (2014);2 and (VI) seeking punitive

damages.

       [¶3] Davis answered the complaint and, soon after, filed a special

motion to dismiss the lawsuit—with an accompanying affidavit and exhibits—

   1  Title 16 M.R.S. § 707 has since been amended, but that amendment does not affect this appeal.
P.L. 2015, ch. 354, § 2 (effective Oct. 15, 2015) (codified at 16 M.R.S. § 707 (2016)).

   2  Title 16 M.R.S. § 806 has since been amended, but that amendment does not affect this appeal.
P.L. 2015, ch. 411, §§ 1-2 (effective July 29, 2016) (codified at 16 M.R.S. § 806 (2016)).
3

on grounds that the complaint was barred by the anti-SLAPP statute, 14 M.R.S.

§ 556. Gaudette submitted his own affidavits and exhibits in opposition to the

special motion to dismiss. After a nontestimonial hearing, by judgment dated

October 26, 2015, the court denied Davis’s special motion to dismiss. Davis

timely appeals.3

                                     II. DISCUSSION

        [¶4]    A so-called “Strategic Lawsuit Against Public Participation”

(SLAPP) refers to litigation instituted not to redress legitimate wrongs, but

instead to “dissuade or punish” the defendant’s First Amendment exercise of

rights through the delay, distraction, and financial burden of defending the

suit. Morse Bros., Inc. v. Webster, 2001 ME 70, ¶ 10, 772 A.2d 842 (quotation

marks omitted). Maine’s anti-SLAPP statute, 14 M.R.S. § 556, purports to

provide a means for the swift dismissal of such lawsuits early in the litigation

as a safeguard on the defendant’s First Amendment right to petition:

               When a moving party asserts that the civil claims,
        counterclaims or cross claims against the moving party are based
        on the moving party’s exercise of the moving party’s right of
        petition under the Constitution of the United States or the
        Constitution of Maine, the moving party may bring a special
        motion to dismiss. The special motion may be advanced on the

    3We have recognized the right to immediately appeal from the denial of a special motion to
dismiss on anti-SLAPP grounds, notwithstanding the lack of a final judgment on the underlying
complaint. Schelling v. Lindell, 2008 ME 59, ¶ 8, 942 A.2d 1226.
                                                                       4

docket and receive priority over other cases when the court
determines that the interests of justice so require. The court shall
grant the special motion, unless the party against whom the
special motion is made shows that the moving party’s exercise of
its right of petition was devoid of any reasonable factual support
or any arguable basis in law and that the moving party’s acts
caused actual injury to the responding party. In making its
determination, the court shall consider the pleading and
supporting and opposing affidavits stating the facts upon which
the liability or defense is based.

      The Attorney General on the Attorney General’s behalf or on
behalf of any government agency or subdivision to which the
moving party’s acts were directed may intervene to defend or
otherwise support the moving party on the special motion.

       All discovery proceedings are stayed upon the filing of the
special motion under this section, except that the court, on motion
and after a hearing and for good cause shown, may order that
specified discovery be conducted. The stay of discovery remains
in effect until notice of entry of the order ruling on the special
motion.

       The special motion to dismiss may be filed within 60 days of
the service of the complaint or, in the court’s discretion, at any
later time upon terms the court determines proper.

      If the court grants a special motion to dismiss, the court
may award the moving party costs and reasonable attorney’s fees,
including those incurred for the special motion and any related
discovery matters. This section does not affect or preclude the
right of the moving party to any remedy otherwise authorized by
law.

       As used in this section, “a party’s exercise of its right of
petition” means any written or oral statement made before or
submitted to a legislative, executive or judicial body, or any other
governmental proceeding; any written or oral statement made in
connection with an issue under consideration or review by a
5

      legislative, executive or judicial body, or any other governmental
      proceeding; any statement reasonably likely to encourage
      consideration or review of an issue by a legislative, executive or
      judicial body, or any other governmental proceeding; any
      statement reasonably likely to enlist public participation in an
      effort to effect such consideration; or any other statement falling
      within constitutional protection of the right to petition
      government.

14 M.R.S. § 556; see Maietta Constr., Inc. v. Wainwright, 2004 ME 53, ¶ 6,

847 A.2d 1169.

      [¶5] Despite an extensive statement regarding the purpose and effect of

the anti-SLAPP law, section 556 has left some gaps in direction regarding its

application that we and the trial courts have attempted to address on a

case-by-case basis as issues arise. Of particular relevance to this appeal is the

question of how, in the course of the mandated expedited consideration of the

special motion to dismiss, a court should resolve any factual disputes.

      [¶6] The First Amendment guarantees the “freedom of speech” and “the

right of the people . . . to petition the Government for a redress of grievances.”

U.S. Const. amend. I; see U.S. Const. amend. XIV; Me. Const. art. I, § 4; Cent. Me.

Power Co. v. Pub. Utils. Comm’n, 1999 ME 119, ¶ 8, 734 A.2d 1120 (stating that

“[t]he First Amendment to the United States Constitution [is] applicable to the

states through the Due Process Clause of the Fourteen Amendment”). Within

the right to petition is also found the right to access courts to seek redress for
                                                                                                   6

claimed injuries. U.S. Const. amend. I; Me. Const. art. I, § 19; McDonald v.

Smith, 472 U.S. 479, 482-83 (1985); Nader v. Me. Democratic Party (Nader I),

2012 ME 57, ¶¶ 20-25, 41 A.3d 551. Any application of the anti-SLAPP statute

to actual petitioning activity creates tension between at least these two

coexistent constitutional rights. Therefore, when considering a motion to

dismiss pursuant to section 556, a court must attempt to recognize and

protect both the defendant’s actions that might constitute an exercise of his

First Amendment right to petition—here, Davis’s statements about Gaudette’s

alleged involvement in illegal and immoral acts—and the plaintiff’s,

Gaudette’s, right of access to the courts to seek redress for those same

actions.4 See Nader I, 2012 ME 57, ¶¶ 20-25, 41 A.3d 551; Morse Bros.,

2001 ME 70, ¶ 15 n.2, 772 A.2d 842.

       [¶7] In the twenty-two years since its first enactment, see P.L. 1995,

ch. 413, § 1 (effective Sept. 29, 1995), we have had occasion to consider the

anti-SLAPP statute on fewer than ten occasions—in Morse Brothers, 2001 ME

70, 772 A.2d 842; Maietta Construction, 2004 ME 53, 847 A.2d 1169; Schelling

v. Lindell, 2008 ME 59, 942 A.2d 1226; Nader I, 2012 ME 57, 41 A.3d 551;


   4  Depending on the activity at issue, other constitutional rights may also be implicated, such as
the right of access to the ballot. See Nader v. Me. Democratic Party (Nader I), 2012 ME 57, ¶¶ 26-27
& n.11, 41 A.3d 551.
7

Nader v. Maine Democratic Party (Nader II), 2013 ME 51, 66 A.3d 571;

Bradbury v. City of Eastport, 2013 ME 72, 72 A.3d 512; Town of Madawaska v.

Cayer, 2014 ME 121, 103 A.3d 547; and Camden National Bank v. Weintraub,

2016 ME 101, 143 A.3d 788. Although the basic procedure dictated by section

556 has remained constant throughout these prior decisions, we have made

changing pronouncements on certain aspects of anti-SLAPP practice on which

the statute is silent.

        [¶8] We have consistently specified a shifting assignment of burdens.

Weintraub, 2016 ME 101, ¶ 8, 143 A.3d 788; Morse Bros., 2001 ME 70,

¶¶ 19-20, 772 A.2d 842.              It is first the moving party’s (generally, the

defendant’s) burden to establish, as a matter of law, that “the claims against

[him] are based on [his] exercise of the right to petition pursuant to the

federal or state constitutions.”5 Morse Bros., 2001 ME 70, ¶ 19, 772 A.2d 842;


    5As we have noted, the anti-SLAPP statute was primarily intended to address citizen objections
in land matters: “The typical mischief that the anti-SLAPP legislation intended to remedy was
lawsuits directed at individual citizens of modest means for speaking publicly against development
projects.” Morse Bros., Inc. v. Webster, 2001 ME 70, ¶ 10, 772 A.2d 842 (alteration omitted)
(quotation marks omitted); see Town of Madawaska v. Cayer, 2014 ME 121, ¶ 13, 103 A.3d 547
(noting that the “classic anti-SLAPP case[]” is one in which “citizens who publicly oppose
development projects are sued by companies or other citizens”); Maietta Constr., Inc. v. Wainwright,
2004 ME 53, ¶ 7, 847 A.2d 1169.

      Because of the broad language chosen by the Legislature to define petitioning activity,
however, we have been presented with a series of anti-SLAPP matters in which the plaintiff is suing
the defendant for some form of defamation, and in which the plaintiff primarily claims to have
suffered emotional distress, loss of sleep, embarrassment and humiliation, and the like.
E.g., Camden Nat’l Bank v. Weintraub, 2016 ME 101, ¶ 3, 143 A.3d 788; Nader I, 2012 ME 57, ¶¶ 5-9,
                                                                                              8

see Nader II, 2013 ME 51, ¶ 12 n.9, 66 A.3d 571. If the moving party does not

meet that burden, the anti-SLAPP statute does not apply and the special

motion to dismiss must be denied without any further inquiry into the

nonmoving party’s anti-SLAPP filings. Nader I, 2012 ME 57, ¶ 15, 41 A.3d 551.

       [¶9] If the moving party establishes that the activity that is the subject

of the litigation constitutes petitioning activity, and thereby that the

anti-SLAPP statute applies, the burden then shifts to the nonmoving party

(generally, the plaintiff in the underlying suit) to establish that although

petitioning activity is at issue, that petitioning activity (1) “was devoid of any

reasonable factual support or any arguable basis in law” and (2) “caused

actual injury to the [nonmoving] party.” 14 M.R.S. § 556; see Morse Bros.,

2001 ME 70, ¶ 20, 772 A.2d 842.

       [¶10] Applying the process we created in earlier opinions, to meet their

respective burdens in the trial court, both parties relied solely on the

pleadings and affidavits submitted in advancing or opposing the special

motion to dismiss. See 14 M.R.S. § 556; Morse Bros., 2001 ME 70, ¶ 17,

772 A.2d 842.




41 A.3d 551; Schelling, 2008 ME 59, ¶ 5, 942 A.2d 1226; Maietta Constr., 2004 ME 53, ¶¶ 4, 9-10,
847 A.2d 1169.
9

      [¶11] The portion of the analysis that we have modified is the standard

by which those pleadings and affidavits are reviewed by the trial court, and by

us. In Morse Brothers, we held that “[b]ecause the special motion [to dismiss]

requires the consideration of both pleadings and affidavits, the standard of

review should resemble the standard for reviewing a motion for summary

judgment.” 2001 ME 70, ¶ 17, 772 A.2d 842. According to that standard, the

trial court was tasked with “view[ing] the evidence in the light most favorable

to the moving party because the [nonmoving] party bears the burden of proof

when the statute applies”—that is, in the face of conflicting facts, the court

must grant the special motion to dismiss the action. Id. ¶ 18. Three years

later, we applied the same standard in Maietta Construction, 2004 ME 53, ¶ 8,

847 A.2d 1169.

      [¶12] In Nader I, we changed course and articulated a review standard

by which the nonmoving party was required to demonstrate only “prima facie

evidence to support its burden of showing that the moving party’s petitioning

activity was devoid of any reasonable factual support or any arguable basis in

law and that the moving party’s acts caused actual injury to the [nonmoving]

party.” 2012 ME 57, ¶ 33, 41 A.3d 551 (quotation marks omitted). A prima

facie standard is a low one, and requires only “some evidence” on the required
                                                                                                  10

elements of proof and does not depend on the reliability or credibility of that

evidence. Id. ¶¶ 34-35 (quotation marks omitted); cf. Nader II, 2013 ME 51,

¶ 19, 66 A.3d 571 (cautioning that “averments made on information and

belief” do not satisfy a prima facie burden, and the attesting party must

instead provide some admissible evidence (quotation marks omitted)).

Further, the plaintiff needed only to meet this burden as to any one of the

petitioning activities at issue, and was not obligated to establish prima facie

evidence that all of the defendant’s petitioning activities were devoid of a

factual or reasonable basis and caused actual injury.6 Nader I, 2012 ME 57,

¶ 36, 41 A.3d 551; see Nader II, 2013 ME 51, ¶ 14, 66 A.3d 571 (applying the

standard as enunciated in Nader I); see also Weintraub, 2016 ME 101,

¶¶ 10-11, 143 A.3d 788 (same); Cayer, 2014 ME 121, ¶ 9, 103 A.3d 547

(same).

       [¶13]      The shift from the Morse Brothers standard to the Nader I

standard represented an adjustment in the balancing of the protections

afforded within anti-SLAPP procedure. Pursuant to the practice established

by Morse Brothers, 2001 ME 70, ¶ 18, 772 A.2d 842, when conflicting facts
   6 In Morse Brothers, we stated that on appeal, we review the denial of a special motion to dismiss

on anti-SLAPP grounds for an abuse of discretion or error of law. 2001 ME 70, ¶ 18, 772 A.2d 842.
Twelve years later, we held instead that our review is de novo, founded as it is on the statutory
interpretation of section 556, and that the abuse of discretion standard did not apply. Nader v. Me.
Democratic Party (Nader II), 2013 ME 51, ¶ 12 n.9, 66 A.3d 571.
11

were alleged, the court was required to grant the special motion to dismiss the

action. As a result, the Morse Brothers process provided greater protection to

the right to petition than to the right to access the courts. According to the

standard we adopted in Nader I, 2012 ME 57, ¶¶ 30, 35, 41 A.3d 551,

however, when conflicting facts were alleged, the court was required to deny

the special motion to dismiss and allow the matter to proceed to trial. Thus,

the Nader I standard afforded greater protection to the right to access the

courts than to the right to petition.

      [¶14]    We now conclude that neither system, by itself, provides

sufficient protection for the due process rights of both the plaintiff and the

defendant: the Morse Brothers standard provides virtually no protection for

the right to seek redress for harms through suit, and the Nader I standard

results in a pronounced dilution of the Legislature’s apparent objective in

enacting the anti-SLAPP statute—the prompt dismissal of lawsuits that

threaten a defendant’s right to petition.

      [¶15] We therefore return, as we must in any statutory interpretation

matter, to the plain language of section 556, see Weintraub, 2016 ME 101, ¶ 9,

143 A.3d 788, and in particular, to its mandate that “[t]he court shall grant the

special motion [to dismiss], unless the party against whom the special motion is
                                                                               12

made shows” the necessary criteria, i.e., “that the moving party’s exercise of its

right of petition was devoid of any reasonable factual support or any arguable

basis in law and that the moving party’s acts caused actual injury to the

[nonmoving] party,” 14 M.R.S. § 556 (emphases added). As written, section

556 places the burden on the nonmoving party to “show[]” that the

petitioning activity was baseless. It also sets out as the default that the matter

“shall” be dismissed if the moving party has established that it is petitioning

activity at issue. 14 M.R.S. § 556. By this plain language, the Legislature has

demonstrated its intention to grant strong protection to petitioning activity,

and indeed, perhaps stronger protection to petitioning activity than the

competing right to seek relief from the court. We cannot, however, provide no

protection for the right to seek redress in court.

      [¶16] We therefore clarify that the following procedure is to apply in

matters in which the anti-SLAPP statute is raised.         First, as always, the

defendant must file a special motion to dismiss and establish, based on the

pleadings and affidavits, that “the claims against [him] are based on [his]

exercise of the right to petition pursuant to the federal or state constitutions.”

Morse Bros., 2001 ME 70, ¶ 19, 772 A.2d 842. That it is petitioning activity at

issue, and that the anti-SLAPP statute therefore applies, is purely a question of
13

law for the court’s decision. Nader II, 2013 ME 51, ¶ 12 n.9, 66 A.3d 571. If

the moving party filing the special motion to dismiss does not establish that

the claims are based on his or her petitioning activity as a matter of law, the

court must deny the special motion to dismiss without any need to review any

opposition by the plaintiff. Nader I, 2012 ME 57, ¶ 15, 41 A.3d 551.

      [¶17] If the court agrees that the defendant has met this burden as a

matter of law, the court must then consider the plaintiff’s opposition to the

special motion to dismiss. Id. ¶ 16. As set out in Nader I, and in accordance

with section 556, it is the plaintiff’s burden to establish, through the pleadings

and affidavits, prima facie evidence that the defendant’s petitioning activity

was “devoid of any reasonable factual support or any arguable basis in law”

and that the defendant’s petitioning activity “caused actual injury” to the

plaintiff. Id. ¶¶ 16, 29-38 (quotation marks omitted). If the plaintiff fails to

meet any portion of this prima facie burden—either by the absence of the

minimum amount of evidence on either element or based on some other legal

insufficiency, see, e.g., Nader II, 2013 ME 51, ¶¶ 19-25, 66 A.3d 571; Schelling,

2008 ME 59, ¶¶ 17-27, 942 A.2d 1226—the special motion to dismiss must be

granted, either partially or wholly, with no additional procedure. 14 M.R.S.

§ 556; see Nader I, 2012 ME 57, ¶ 37, 41 A.3d 55.
                                                                                                     14

        [¶18] We now hold, however, contrary to what we indicated in Nader I,

2012 ME 57, ¶ 30, 41 A.3d 551, that if the plaintiff meets this prima facie

burden for any or all of the defendant’s petitioning activities, the special

motion to dismiss is not then automatically denied. Rather, we establish an

additional procedural component whereby, on motion by either party, (1) the

court permits the parties to undertake a brief period of limited discovery, the

terms of which are determined by the court after a case management hearing,

and (2) at the conclusion of that limited discovery period, the court conducts

an evidentiary hearing.7 At the evidentiary hearing, it is the plaintiff’s burden

to establish, by a preponderance of the evidence, each of the elements for

opposing the dismissal on anti-SLAPP grounds for which he successfully made

out his prima facie case—that the defendant’s petitioning activity was devoid

of factual support or an arguable legal basis and that the petitioning activity

caused the plaintiff actual injury.8 See 14 M.R.S. § 556; Nader I, 2012 ME 57,

¶ 33, 41 A.3d 551. If neither party requests discovery and/or the evidentiary

   7 This procedure comports with and satisfies the discovery provisions in the third and fifth

paragraphs of 14 M.R.S. § 556 (2016), including the requirement of “good cause.”
   8   On appeal, we will therefore review any findings of fact as we do for any factual
determination—for clear error or, if the plaintiff was unsuccessful in meeting his burden by a
preponderance of the evidence, to determine whether the trial court was compelled to find in the
plaintiff’s favor. See St. Louis v. Wilkinson Law Offices, P.C., 2012 ME 116, ¶ 17, 55 A.3d 443. We also
continue to embrace the standard of review on appeal as clarified in Nader II, and we therefore
review the trial court’s ultimate decision on a special motion to dismiss on anti-SLAPP grounds
de novo as a matter of law. 2013 ME 51, ¶ 12 & n.9, 66 A.3d 571.
15

hearing, however, the court shall decide whether the plaintiff has met this

burden by a preponderance of the evidence based only on the parties’

submissions in seeking and opposing the special motion to dismiss.

      [¶19]   To protect the defendant from the type of generalized and

burdensome discovery that the anti-SLAPP statute was meant to obviate, the

trial court must strictly limit the scope of both discovery and the hearing itself

in two ways. First, the issues the parties may be allowed to conduct discovery

on or litigate are strictly limited to the elements of the plaintiff’s burden in

opposing the anti-SLAPP motion—whether the defendant’s petitioning

activity was “devoid of any reasonable factual support or any arguable basis in

law” and whether the activity “caused actual injury” to the plaintiff. 14 M.R.S.

§ 556; see Nader I, 2012 ME 57, ¶ 33, 41 A.3d 551. We emphasize that these

elements are distinguishable from the elements of the plaintiff’s burden on his

underlying causes of action; discovery and evidence that pertain to the causes

of action themselves are not relevant at this stage of the proceeding, and only

become relevant if the plaintiff survives the evidentiary hearing on the

anti-SLAPP motion.

      [¶20]   Second, neither discovery nor the hearing may address any

petitioning activity for which the plaintiff’s prima facie burden was not met.
                                                                              16

As we held in Nader I, to survive the special motion to dismiss, the plaintiff

must meet his prima facie burden as to any one of the petitioning activities at

issue, and is not required to establish that all of the defendant’s petitioning

activities were devoid of a factual or legal basis and caused actual injury.

2012 ME 57, ¶ 36, 41 A.3d 551. However, the plaintiff shall not be permitted

to investigate or litigate facts surrounding those petitioning activities for

which he was unable to establish prima facie evidence because those activities

may form no further basis for the plaintiff’s opposition to the anti-SLAPP

motion or the remaining litigation on the plaintiff’s underlying complaint.

      [¶21] We reiterate that this evidentiary hearing is not, in any way,

intended to be a decision on the merits of those causes of action for which the

plaintiff has met his prima facie burden, and that the only decision to be

reached by the trial court is whether the plaintiff establishes, by a

preponderance of the evidence, the two elements required by section 556. If

the court finds that the plaintiff has not met that burden by a preponderance

of the evidence for any of the plaintiff’s actions, the court must grant the

special motion to dismiss as to those actions. See 14 M.R.S. § 556. On the

other hand, the plaintiff will be permitted to proceed with the merits of his
17

complaint as to those acts for which the court finds the plaintiff has met his

burden by a preponderance of the evidence.

      [¶22] Although section 556 does not require this additional procedure,

neither does it prohibit it.     This procedure best preserves all of the

constitutional rights at issue and affords both parties additional due process,

while also serving the legislative intent we glean from the plain language of

section 556—to provide additional protection to the right to petition. It

maintains the burden of proof with the plaintiff according to the elements set

out in section 556. It forces the plaintiff to meet his burden for each of the

defendant’s discrete petitioning acts.   It winnows the acts for which the

plaintiff may maintain the lawsuit to those that the plaintiff can “show[],”

pursuant to section 556, were both devoid of a legal or factual basis and

caused the plaintiff actual injury. It is similar to the procedure for other

dispositive motions, with which we were concerned in Nader I, 2012 ME 57,

¶ 33, 41 A.3d 551. It allows the trial court to grant an early and swift

dismissal as a matter of law in those instances in which the plaintiff cannot

meet this burden on even a prima facie basis without ever having to undergo

anti-SLAPP discovery or an evidentiary hearing. It thereby preserves for the

court’s decision, as a matter of proof by a preponderance of the evidence, any
                                                                                                    18

legitimate factual dispute about anti-SLAPP protection, a decision best

undertaken in the first instance by the trial court. In short, the considerations

we expressed in both Morse Brothers and Nader I remain viable, and, rather

than making another abrupt change, we address these considerations by

extending the procedure we adopted in Nader I.9

       [¶23] We turn now to the case before us. With his special motion to

dismiss, Davis argued and attested that his actions that formed the basis of

Gaudette’s complaint—Davis’s statements regarding the sexual abuse

investigation—constituted petitioning activity in that they were intended to

“inform an ongoing public discussion and investigation into allegations of

sexual abuse of minors by members of the Biddeford Police Department


  9
     Our shifting interpretations of the anti-SLAPP statute reflect our continuing struggle with the
sweeping breadth of the statute, particularly when compared to the anti-SLAPP statutes of other
states. See, e.g., Cayer, 2014 ME 121, ¶ 14, 103 A.3d 547 (“Unlike statutes in some other states,
Maine’s anti-SLAPP statute does not expressly exempt government enforcement actions from its
application. Further, there is limited legislative history to shed light on the question of its scope.”
(footnote omitted)); Schelling, 2008 ME 59, ¶ 12, 942 A.2d 1226 (“As is clear from the language of
section 556, the Legislature intended to define in very broad terms those statements that are
covered by the statute.”). Indeed, according to the language chosen by the Legislature, section 556
provides protection not only for direct communication, petitions, or requests by citizens to their
government, but also for

       any statement reasonably likely to encourage consideration or review of an issue by
       a legislative, executive or judicial body, or any other governmental proceeding; any
       statement reasonably likely to enlist public participation in an effort to effect such
       consideration; or any other statement falling within constitutional protection of the
       right to petition government.

14 M.R.S. § 556. The statute’s silence as to the particular means by which anti-SLAPP motions are
meant to be decided has created further difficulty.
19

between the 1980s and the early 2000s, as well as the handling of such

allegations by the Maine Attorney General’s Office.” The court determined

that “Davis’s statements clearly fit within the broad definition of petitioning

activity” and that the anti-SLAPP statute therefore applied as a matter of law.

We do not disturb this legal conclusion. See Nader II, 2013 ME 51, ¶ 12 & n.9,

66 A.3d 571.

      [¶24] The burden then shifted to Gaudette. See Weintraub, 2016 ME

101, ¶ 8, 143 A.3d 788; Morse Bros., 2001 ME 70, ¶ 20, 772 A.2d 842. The

court first determined that an affidavit submitted by Gaudette, in which the

Assistant Attorney General who had prosecuted Gaudette attested that certain

of Davis’s statements were “totally false,” provided sufficient evidence to meet

Gaudette’s burden of producing prima facie evidence that Davis’s statements

were devoid of factual or legal support.       As to actual injury, the court

concluded that Gaudette had established—and Davis has not challenged—that

Gaudette provided sufficient prima facie evidence that Davis’s statements

caused Gaudette actual injury in the form of lost income and physical and

mental injury.

      [¶25] This analysis of Gaudette’s opposition started and ended (at the

time, properly) with the prima facie standard that we set out in Nader I. We
                                                                                                   20

must therefore remand the matter to the Superior Court for it to reconsider

Gaudette’s opposition according to the procedure and standards we now set

forth, including by allowing Gaudette to submit any additional materials

necessary to comply with this new procedure.10 Given this decision, we also

deny Gaudette’s motion seeking treble costs and expenses, including attorney

fees, pursuant to M.R. App. P. 13(f).

        The entry is:

                       Judgment vacated.      Remanded for further
                       proceedings consistent with this opinion.



JABAR, J., dissenting.

        [¶26] I respectfully dissent because the new procedures that the Court

establishes defeat the purpose of the legislation, create unconstitutional

impediments to potentially meritorious causes of action, and place an undue

burden upon litigants in derogation of established common law by screening

what would otherwise be meritorious cases.



   10  We also take this opportunity to call to the attention of the court and the parties that a
statement is defamatory only if it is “of or concerning” a plaintiff (among other elements). Hudson v.
Guy Gannett Broad. Co., 521 A.2d 714, 716 (Me. 1987) (quotation marks omitted); see Robinson v.
Guy Gannett Publ’g Co., 297 F. Supp. 722, 725-26 (D. Me. 1969). Thus, any statements made by
Davis criticizing either the Assistant Attorney General or the grand jury process could not
constitute defamation of Gaudette by Davis.
21

      [¶27] Almost five years ago, we held that when a party makes a special

motion to dismiss pursuant to 14 M.R.S. § 556 (2016), the nonmoving party

must make a prima facie showing that any of the petitioning activities by the

moving parties were devoid of reasonable factual support or arguable basis in

law, and that the nonmoving party suffered an actual injury. Nader v. Me.

Democratic Party (Nader I), 2012 ME 57, ¶ 38, 41 A.3d 551. The Court now

abandons our case law, creating an additional mandatory evidentiary hearing

that places the burden of proof upon the plaintiff to establish, by a

preponderance of the evidence, that the defendant’s petitioning acts were

devoid of any factual support or arguable basis in law and caused actual

injury. Court’s Opinion ¶ 17. This required showing necessarily implicates

the merits of the case.

A.    Legislative Intent

      [¶28] I agree with the Court insofar as it recognizes that application of

the anti-SLAPP statute creates tension between the coexisting constitutional

rights to petition and to access the courts. Court’s Opinion ¶ 6. However,

I disagree with the Court’s assumption that the Legislature’s intent to balance

these rights is apparent from the face of the statute. Rather than attempting

to grant “stronger protection to petitioning activity than the competing right
                                                                                22

to seek relief from the court,” as the Court suggests, Court’s Opinion ¶¶ 15-16,

the Legislature’s intent is only to protect petitioning activity against meritless

cases. Contrary to the Court’s conclusion, the face of the statute does not

require us to balance the right to petition with the right of access to the courts.

      [¶29] The plain language of the statute states that a “court shall grant

the special motion, unless the party against whom the special motion is made

shows that the moving party’s exercise of its right of petition” meets the two

statutory criteria: that the moving party’s exercise of the right to petition “was

devoid of any reasonable factual support or any arguable basis in law[,] and

that the moving party’s acts caused actual injury.” 14 M.R.S. § 556. Before the

court reaches its decision, “upon the filing of the special motion,” “discovery

proceedings are stayed,” essentially placing the litigation on pause while the

court determines whether the case may move forward. Id. The intent of the

Legislature was to avoid unnecessary litigation due to meritless cases brought

for reasons other than the interests of justice or restoration for injury.

      [¶30] The statute does not weigh the right of petition against the right

of access to the courts. The nonmoving party’s right of access to the courts is

not mentioned in the statute, and is only implied to the extent that he or she

must make the showing required by the statute or face dismissal. The statute
23

draws no comparison between these rights. The only tension between them is

created by application of the statute, rather than its plain language. The

statute is an expedited procedural mechanism to weed out meritless cases

when the defendant is engaged in activities protected by the First

Amendment. A litigant has a constitutional right to access the courts even

when suing a defendant on the basis of the defendant’s petitioning activity, as

long as it is a meritorious case.

      [¶31] Instead of adding our own speculations, we should now affirm

our previous understanding of the legislative intent of the anti-SLAPP statute.

We have previously noted that “[b]ecause winning is not a SLAPP plaintiff’s

primary motivation, defendants’ traditional safeguards against meritless

actions . . . are inadequate.” Morse Bros., Inc. v. Webster, 2001 ME 70, ¶ 10,

772 A.2d 842 (quotation marks omitted). The special motion, therefore, “is a

statutory creature designed to protect certain defendants from meritless

litigation.” Id. ¶ 15. “[C]ontinued litigation,” not access to the courts, is the

“harm that the statute seeks to prevent.” Id. “The special motion to dismiss

created by the anti-SLAPP statute is intended . . . to dispose of baseless

lawsuits that are brought not to vindicate the plaintiff’s rights but to punish

the defendant for exercising her constitutional right to petition the
                                                                              24

government . . . .”   Nader I, 2012 ME 57, ¶ 42, 41 A.3d 551 (Silver, J.,

concurring); see also Maietta Constr., Inc. v. Wainwright, 2004 ME 53, ¶ 6,

847 A.2d 1169.

      [¶32] Other courts agree. In interpreting a Massachusetts anti-SLAPP

statute, which this Court has noted is “nearly identical to 14 M.R.S. § 556,”

Nader I, 2012 ME 57, ¶ 22, 41 A.3d 551 (Alexander, J., majority), the

Massachusetts Supreme Judicial Court recognized that the “apparent purpose

of the anti-SLAPP statute [is] to dispose expeditiously of meritless lawsuits

that may chill petitioning activity.” Duracraft Corp. v. Holmes Prods. Corp.,

691 N.E.2d 935, 943 (Mass. 1998). There, the Massachusetts Supreme Judicial

Court noted that the statute in fact impinged on the adverse party’s right to

petition. See id.

      [¶33] Rather than deducing the legislative intent of the statute and

using it as the basis of our analysis, the Court has misconstrued the purpose of

the statute, taken on the job of the Legislature and invented a burdensome

new procedure. It requires the trial court to hold an evidentiary hearing and

to weigh evidence, fact-finding neither required by the statute nor in line with

the Legislature’s intent. Additionally, the trial court must on its own authority

decide whether the plaintiff has met the burden by a preponderance of the
25

evidence. Court’s Opinion ¶ 18. This defeats the purpose of the statute: to

provide for expedited consideration of a plaintiff’s allegations and minimize

litigation costs associated with meritless suits.       See Bradbury v. City of

Eastport, 2013 ME 72, ¶ 18, 72 A.3d 512. We should defer to the Legislature

to make such significant changes to the statute.

B.    Constitutional Violations

      [¶34] The Court’s creation of an evidentiary hearing presents conflicts

with the Maine Constitution. Article I, section 19 of the Maine Constitution

provides that “[e]very person, for an injury inflicted on the person or on the

person’s reputation, property or immunities, shall have remedy by due course

of law; and right and justice shall be administered freely and without sale,

completely and without denial, promptly and without delay.”             Similarly,

article I, section 20 “guarantees to parties in all civil suits the right to a jury

trial, except where by the common law and Massachusetts statutory law that

existed prior to the adoption of the Maine Constitution in 1820 such cases

were decided without a jury.” City of Portland v. DePaolo, 531 A.2d 669, 670

(Me. 1987). Because the Court now requires fact-finding by an evidentiary

hearing that addresses the merits of a case without providing litigants with
                                                                                                 26

access to a jury, the new anti-SLAPP procedure violates the Maine

Constitution.

        [¶35]     The First Circuit, in addressing Maine’s anti-SLAPP statute,

upheld its application in the face of a due process challenge. Godin v. Schencks,

629 F.3d 79, 81-82 (1st Cir. 2010). The court noted that article I, section 20 of

the Maine Constitution is an analogue to the Seventh Amendment of the

United States Constitution,11 and that because the anti-SLAPP statute “is a

relatively young statute, not much construed by the state courts, . . . there is no

reason to think the state courts would construe [the statute] so as to be

incompatible with the Seventh Amendment.” Id. at 90 n.18. However, the

court did express concern that “to the extent it might be read to allow . . . a

judge to resolve a disputed material issue of fact, [the statute] would then

preclude a party from exercising its Seventh Amendment rights to trial by jury

on disputed issues of material fact.” Id.

        [¶36] The United States District Court for the District of Massachusetts,

remarking upon our holding in Nader I, stated that the “Supreme Judicial


   11   The United States Constitution guarantees citizens the right to a trial by jury. U.S. Const.
amend. VII. This right extends to any action analogous to those for which individuals could seek
relief in the courts at common law in 1791. See Curtis v. Loether, 415 U.S. 189, 195-96 (1974); see
also Nat’l Labor Relations Bd. v. Jones & Laughlin Steel Corp., 301 U.S. 1, 48 (1937). The Seventh
Amendment of the United States Constitution does not apply to the states. See, e.g., Vallavanti v.
Armour & Co., 162 N.E. 689, 690 (Mass. 1928).
27

Court of Maine got it right.” Hi-Tech Pharms., Inc. v. Cohen, No. 16-10660-WGY,

2016 U.S. Dist. LEXIS 130038, at *11 (D. Mass. Sept. 22, 2016). The court

reasoned that requiring “more than a prima facie showing that . . . petitioning

activities ha[ve] no reasonable basis in fact or law . . . would necessarily

impinge on the parties’ Seventh Amendment right to a jury trial,” because it

“would require [the court] to make factual findings and credibility

determinations that the Constitution reserves to a properly constituted jury of

the people.” Id. at *11-12. The court there emphasized that if it were required

to make findings by a preponderance of the evidence, it would have to “decide

which of the affidavits submitted by the parties in connection with the special

motion to dismiss it believed.” Id. at *12. “Such findings are reserved to the

fact-finder and, absent the parties’ waiver of their right to a trial by jury, are

not properly within the [c]ourt’s domain.” Id. Finally, the court noted that

“[i]mposing a low bar on plaintiffs . . . also comports with the purpose of

[anti-SLAPP] legislation, which is only to prevent meritless suits from

imposing significant litigation costs and chilling protected speech.” Id. at *13

(emphasis and quotation marks omitted).

      [¶37]   Similarly, the Washington Supreme Court has held that an

anti-SLAPP statute requiring a trial judge to make a factual determination by
                                                                                                     28

clear and convincing evidence of the probability of the plaintiff prevailing on

his or her claim is unconstitutional. Davis v. Cox, 351 P.3d 862, 873-74

(Wash. 2015). Because such a statute “creates a truncated adjudication of the

merits of a plaintiff’s claim, including nonfrivolous factual issues, without a

trial,” it violates the right to trial by jury.12 Id. at 874.

        [¶38] For the same reasons why the First Circuit expressed concern

with our anti-SLAPP statute, the District of Massachusetts upheld a

preliminary prima facie showing under the Massachusetts anti-SLAPP statute,

and the Washington Supreme Court held the Washington anti-SLAPP statute

to be unconstitutional, the new procedure the Court has created for our

anti-SLAPP law is unconstitutional. Imposing an additional burden of proof

upon the plaintiff, to prove facts by a preponderance of the evidence, requires

that the trial court evaluate evidentiary issues that are more than likely to be

in dispute. The trial court will be forced to weigh evidence that, in the

best-case scenario, has been developed through limited discovery, and in the

worst-case scenario has been appropriated from the parties’ filings

surrounding the motion to dismiss. The former instance replaces a jury with a

   12 The court noted that frivolous litigation and sham litigation are not constitutionally protected.
Davis v. Cox, 351 P.3d 862, 873 (Wash. 2015) (citing Bill Johnson’s Rests. v. Nat’l Labor Relations Bd.,
461 U.S. 731, 743 (1983); BE&K Constr. Co. v. Nat’l Labor Relations Bd., 536 U.S. 516, 524-26
(2002)).
29

judge relying upon a scanty factual record, and the latter replaces the jury

with a judge relying upon possibly as little as the motions themselves.

      [¶39] For the above reasons, the Court’s invented procedure abrogates

litigants’ rights of access to justice and the right to a jury trial on what could

be meritorious factual disputes.

C.    Nader I

      [¶40] Since 2012, we have applied a burden of proof that complies with

the plain meaning of the anti-SLAPP statute, the legislative intent of the

statute, and our Constitution. In Nader I, we recognized that the “converse

summary-judgment-like standard” developed in Morse Brothers, 2001 ME 70,

772 A.2d 842, and applied in Maietta Construction, 2004 ME 53, 847 A.2d

1169, “burden[ed] the constitutional rights at issue” when assessing a section

556 special motion to dismiss. 2012 ME 57, ¶¶ 32-33, 41 A.3d 551. We

therefore held that section 556 “requires only that the nonmoving party

provide prima facie evidence to support its burden of showing that the

moving party’s petitioning activity was ‘devoid of any reasonable factual

support or any arguable basis in law and that the moving party’s acts caused

actual injury to the responding party.’” Id. ¶ 33 (quoting 14 M.R.S. § 556). We

stated that “a nonmoving party’s action or claim should be allowed to proceed
                                                                                                  30

unless the nonmoving party . . . by pleading or affidavits, fails to make a prima

facie showing that any, rather than all, of the petitioning activities . . . were

devoid of any reasonable factual support or arguable basis in law.” Id. ¶ 36.

        [¶41] The prima facie showing that we established in Nader I avoided

the constitutional impediments that the Court’s newly-established procedure

creates. We recognized in Nader I that the statute was not intended as a

substantive abrogation of common law causes of action, rather, it was a

procedural mechanism to be treated like other dispositive motions. See id.

¶ 30. The Legislature retains the power to determine which types of claims

are available in court by limiting or even abolishing common law tort claims

and causes of action.13 See Peters v. Saft, 597 A.2d 50, 52-54 (Me. 1991); Curtis

v. Lehigh Footwear, Inc., 516 A.2d 558, 560 (Me. 1986). But any subrogation

by the Legislature of a common law cause of action needs to be clearly stated

on the face of the statute. See State Farm Mut. Auto. Ins. Co. v. Koshy, 2010 ME

44, ¶ 34, 995 A.2d 651 (“We will not interpret an ambiguous statute to be in

derogation of the common law unless the Legislature clearly expressed the

intent to diverge from the common law by the clear and unambiguous


   13  The Legislature has acted to abolish causes of action in other contexts, such as alienation of
affection claims, 14 M.R.S. § 301 (2016), and claims relating to recreational use of land, 14 M.R.S.
§ 159-A (2016).
31

language of the statute or by necessary implication.”) The Legislature did not

do so here.       Maine’s anti-SLAPP statute is a procedural mechanism not

intended to substantively affect any existing common law cause of action. See

Bradbury v. City of Eastport, 2013 ME 72, ¶ 9, 72 A.3d 512 (“The purpose of

the anti-SLAPP statute and the special motion to dismiss is to provide a

procedural mechanism to dispose of baseless lawsuits that are brought not to

vindicate the plaintiff’s rights but to punish the defendant . . . .” (quotation

marks omitted)).

          [¶42]    The holding in Nader I was “consistent with usual

motion-to-dismiss         practice,”     specifically      because—unlike          the     new

procedure—it permitted the trial court “to infer that the allegations in a

plaintiff’s complaint and factual statements in any affidavits responding to a

special motion to dismiss are true.” Nader I, 2012 ME 57, ¶ 33, 41 A.3d 551.

That was, and continues to be, the correct approach. Justice Silver, writing in

concurrence in that case, noted that “the Court must continue to view this

statute as a procedural mechanism consistent with other dispositive motions

rather than as a substantive burden on a plaintiff’s ability to bring a valid

cause of action.”14 Id. ¶ 40 (Silver, J., concurring). In creating an extra step not


      “[N]ot only has this statute been used by different parties than those intended, but it has
     14

served an entirely different purpose than the one intended. The ‘Goliath’ who abuses other forms
                                                                                               32

called for by the statute, there is an increased danger of the statute preventing

otherwise meritorious cases from reaching a jury. Under the Court’s new

procedure, legitimate, meritorious claims brought in good faith may be barred

regardless of whether a plaintiff would be able to meet his or her burden on a

motion to dismiss or a motion for summary judgment that would be brought

during the regular course of a lawsuit.

       [¶43]     As applied in this case, the application of the Court’s new

requirement of an evidentiary hearing substantially affects a traditional

common law cause of action: defamation. The facts in this case would survive

a motion for summary judgment by the defendant, where Gaudette would

benefit from all favorable inferences and all disputed issues of fact would be

left to the determination of the jury. See M.R. Civ. P. 56. However, under this

new fact-finding procedure, a judge could dismiss the action upon a factual

determination made by a preponderance of the evidence, despite Gaudette

disputing those facts.

       [¶44]      Requiring plaintiffs to prove the statutory elements by a

preponderance of the evidence in an evidentiary hearing imposes a

of petitioning to harass ‘David’ has now adopted the special motion to dismiss as another obstacle
to throw in David's path when he legitimately seeks to petition the court for redress.” Nader v.
Me. Democratic Party (Nader I), 2012 ME 57, ¶ 45, 41 A.3d 551 (Silver, J., concurring) (explaining
that the anti-SLAPP statute has “rarely, if ever,” been used to combat the types of meritless
litigation it was intended to combat).
33

substantive burden that goes beyond what the Court contemplated in Nader I.

This new procedure burdens the right of access to the courts guaranteed by

the Maine Constitution, and violates a litigant’s constitutional right to a jury

trial. See Me. Const. art. I, §§ 19-20.

        [¶45] For these reasons I disagree with the Court’s holding and the

imposition of a new procedural step for trial courts to undertake when faced

with a special motion to dismiss pursuant to Maine’s anti-SLAPP statute. The

significant changes made to Maine’s anti-SLAPP statute by the Court’s decision

should be left to the Maine Legislature.

        [¶46] I respectfully dissent.



George T. Dilworth, Esq. (orally), and Amy K. Olfene, Esq., Drummond
Woodsum, Portland, for appellant Terry M. Davis

Gene R. Libby, Esq., Tyler J. Smith, Esq. (orally), and Tara A. Rich, Esq., Libby
O’Brien Kingsley & Champion LLC, Kennebunk, for appellee Norman Gaudette


York County Superior Court docket number CV-2015-97
FOR CLERK REFERENCE ONLY